ORDER

PER CURIAM.
AND NOW, this 9th day of April, 1996, the matter is remanded to the Court of Common Pleas for appointment of counsel. Appointed counsel shall have thirty days from the date of the order of appointment to file a supplemental petition for allowance of appeal. Within fourteen days after service of such supplemental petition, if any, the Respondent may file a brief in opposition. Jurisdiction of the matter is retained, and disposition of the petition for allowance of appeal is to be held in abeyance pending filing of the supplemental petition and brief in opposition, if any.
The Petitioner is granted leave to proceed in forma pauperis.